PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/347,568
Filing Date: 26 Mar 2014
Appellant(s): Pol et al.



__________________
Vic Lin
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 March 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 29 October 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Examiner notes that some of Appellant’s argument mirror arguments filed in the Appeal Brief filed on 07/10/2019 and were addressed by Examiner’s Answer filed on 08/29/2019 and the Board’s Decision filed on 11/12/2020. 
Appellant argues that Korai does not teach the largest dimension of the wood. Examiner respectfully disagrees with this argument. Korai teaches the fibers can have a thickness of 0.1 to 1 mm and 0.2 to 50 mm in length. (Column 3, Lines 15-20). This overlaps the claimed range of 7 mm or less. First, length by definition1, is the longest dimensions of a body. Therefore, Korai teaches a largest dimension of the wood, the length, that overlaps the claimed range. Second, it is known in the art that wood fibers are considered mostly cylindrical/tubular in shape and can be sufficiently defined by two dimensions, the length and thickness/width. Thus, Korai teaches sufficient dimension ranges to overlap the claimed ranges. 
	Appellant argues there is no reasonable expectation of success of making acetylated MDF panels of the claimed dimension. Examiner respectfully disagrees with this argument. Korai teaches making acetylated MDF panels and Zhang teaches making MDF in various sizes. 
	Appellant argues that acetylated wood fibers are completely different material than non-acetylated wood fibers and therefore references discussing acetylated wood (Korai, Iwata) cannot be combined with reference discussing acetylated wood (Zhang, Held).  Examiner respectfully disagrees. For references to be proper for use under an obviousness rejection, the references must be analogous art. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). (MPEP §2141.01(a)). Here, all the references are analogous art as they are in the same field of endeavor as the claimed invention, MDF. Therefore, one of ordinary skill in the art would consider all the references regarding MDF, including those teaching acetylated and non-acetylated wood fibers, as relevant and analogous prior art.  It should be noted Appellant discloses their field of invention as MDF panels (see Spec, page 1).
	Appellant argues a bridge analogy regarding the references. Examiner is unable to understand the analogy regarding the references presented in the rejection. Examiner maintains the references are analogous art, as discussed above.  
	Appellant argues that evidence regarding showing there was no reasonable expectation of success does not need to be presented. Examiner respectfully disagrees as the adjustment of 
	Appellant argues one with ordinary skill in the art would not combine Korai and Zhang, as Zhang only teaches what MDF panel sizes are desired in construction and does not motivate a reason of picking this dimensions. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020. In the Board Decision of 11/12/2020, the Board states that “one of ordinary skill in the art, using no more than ordinary creativity, would have used the known components of acetylated wood fibers for a MDF panel having an aspect ratio and surface area as recited in claim 1” (Page 7). Examiner maintains that Zhang provides sufficient motivation by stating claimed MDF dimensions are suitable for building construction. Thus, one with ordinary skill in the art would be willing to make the improved MDF panel taught by Korai into various commercially useful sizes, including taught by Zhang. 
	Appellant argues that the claimed aspect ratio leads to unexpected result to the MDF having reduced warpage. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020 (Page 8). Examiner maintains the reduced warpage is not an unexpected results, as Korai teaches acetylation reduces water absorption and leads to good dimensional stability. (Column 1, Lines 55-58).  The instant Specification recites warping as dimensional change due to wetting, water absorption. (Paragraph 0048). In addition, Aoki 
Appellant argues that one with ordinary skill in the art would not combine Zhang with Korai, as Zhang teaches another method for keeping boards from bending. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Here, Zhang is used solely to teach what dimensions are desired for MDF panels. Read in its entirety, Zhang teaches modifications can be made to make the MDF panel not bend, but MDF panels of the claimed size are suitable in the construction industry. In addition, the Board Decision on 11/12/2020,  the Board also notes, “Zhang is cited … to exemplify that it is known that dimensions of known MDF panels had the aspect ratio and surface area as recited in claim 1.” (Page 7).

Appellant argues that Held teaches a production process for both continuous and discontinuous process that is faster than conventional continuous and discontinuous production processes and silent regarding which is faster; therefore, one with ordinary skill in the art would not pick continuous over discontinuous processes as Held does not teach continuous is faster than discontinuous process. Examiner respectfully disagrees with this argument. First, the combination of Held and Pereira motivates the selection for a continuous process, the faster and cheaper process. Second, the mere absence of statement regarding the speed difference in the continuous and discontinuous process does not mean the processes are the same speed. Rather, the absence of such statements means no statement was made. Thus, the use of Pereira is to motivate the selection of the continuous process.
Appellant argues that Iwata does not teach the largest dimension of the wood. Examiner respectfully disagrees with this argument. Iwata teaches the fibers can have a thickness of 0.1 to 1 mm and 0.2 to 5 mm in length. (Column 4, Lines 22-26). This overlaps the claimed range of 2, is the longest dimensions of a body. Therefore, Iwata teaches a largest dimension of the wood, the length, that overlaps the claimed range. Second, it is known in the art that wood fibers are considered mostly cylindrical/tubular in shape and can be sufficiently defined by two dimensions, the length and thickness/width. Thus, Iwata teaches sufficient dimension ranges to overlap the claimed ranges. 
Appellant argues that Korai and Iwata teaches a range where the thickness is larger than the length and this does not guarantee the length is the longest dimension. Examiner respectfully disagrees with this argument. First, to one with ordinary skill in the art, a fiber must have an aspect ratio (length over diameter/thickness) greater than 1, which means the length has be larger than the diameter/thickness. Second, having a larger thickness than the length would make the “thickness” the actual length, as length is defined as the longest dimension of the object. Third, one with ordinary skill in the art would be able to select within the ranges taught by Korai and Iwata, which overlaps the claimed dimensional range. Therefore, selection of different ranges that Appellant has posited does not prevent Korai and Iwata from teaching the overlapping range. 
Appellant argues there is no reasonable expectation of success of making acetylated MDF panels of the claimed dimension. Examiner respectfully disagrees with this argument. Iwata teaches making acetylated MDF panels and Zhang teaches making MDF in various sizes. Examiner maintains that to one with ordinary skill in the art that adjusting the size of an acetylated wood MDF panel would not change its respective function, the ability to be used a 
Appellant argues one with ordinary skill in the art would not combine Iwata and Zhang, as Zhang only teaches what MDF panel sizes are desired in construction and does not motivate a reason of picking this dimensions. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020. In the Board Decision of 11/12/2020, the Board states that “one of ordinary skill in the art, using no more than ordinary creativity, would have used the known components of acetylated wood fibers for a MDF panel having an aspect ratio and surface area as recited in claim 1” (Page 7). Examiner maintains that Zhang provides sufficient motivation by stating MDF dimensions are suitable for building construction. Thus, one with ordinary skill in the art would be willing to make the improved MDF panel taught by Iwata into various commercially useful sizes, including taught by Zhang. 
	Appellant argues that the claimed aspect ratio leads to unexpected result to the MDF having reduced warpage. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020 (Page 8). Examiner maintains the reduced warpage is not an unexpected results, as Iwata teaches acetylation reduces water absorption and leads to good dimensional stability. (Column 1-2).  The instant Specification recites warping a dimensional change due to wetting, water absorption. (Paragraph 0048). Thus, the reduction of warping of the MDF panel is not an unexpected result, due to the Iwata teaching the expected results of acetylating wood fibers to be used in MDF panels. In addition, the Board Decision on 
Appellant argues that one with ordinary skill in the art would not combine Zhang with Iwata, as Zhang teaches another method for keeping boards from bending. Examiner respectfully disagrees with this argument. Examiner notes this argument was also presented in the Appeal Brief filed on 07/10/2019 and addressed by the Board in their decision on 11/12/2020. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Read in its entirety, Zhang teaches modifications can be made to make the MDF panel not bend and also that MDF panels of the claimed size are suitable desired in the construction industry. Here, Zhang is used solely to teach what dimensions are desired for MDF panels.  In addition, the Board Decision on 11/12/2020,  the Board also notes, “Zhang is cited … to exemplify that it is known that dimensions of known MDF panels had the aspect ratio and surface area as recited in claim 1.” (Page 7).
Appellant’s arguments regarding Herd and Pereira combined with Iwata are the same arguments made regarding Herd and Pereira combined with Korai. Examiner respectfully disagrees with these arguments. Examiner maintains his response to arguments with regard to 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Michael Zhang/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                         

                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Merriam Webster Dictionary, Definition of length: 1a the longer or longest dimension of an object, https://www.merriam-webster.com/dictionary/length
        2 See Merriam Webster Dictionary, Definition of length: 1a the longer or longest dimension of an object, https://www.merriam-webster.com/dictionary/length